Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se.
“• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;” See MPEP 2106.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arpa et al. (US 2005/0002662)(Hereinafter referred to as Arpa) in view of Sander Veenhof (“Watch Your Privacy” https://web.archive.org/web/20140625024011/http://www.sndrv.nl/watchyourprivacy/, 2014.)(Hereinafter referred to as Veenhof).

Regarding claim 1, Arpa teaches an electronic device comprising at least one processor configured (FIG. 8 depicts a general purpose computer 800 suitable for use in performing the method of FIG. 7. The general purpose computer of FIG. 8 comprises a processor 810 as well as a memory 804 for storing control programs and the like. The processor 810 cooperates with conventional support circuitry 808 such as power supplies, clock circuits, cache memory and the like as well as circuits that assist in executing the software routines 806 stored in the memory 804. As such, it is contemplated that some of the process steps discussed herein as software processes may be loaded from a storage device (e.g., an optical drive, floppy drive, disk drive, etc.) and implemented within the memory 804 and operated by the processor 810. Thus, various steps and methods of the present invention can be stored on a computer readable medium. The general purpose computer 800 also contains input-output circuitry 802 that forms an interface between the various functional elements communicating with the general purpose computer 800. For example, in the embodiment of FIG. 8, the general purpose computer 800 communicates with 1/0 devices 114. The processor 810 interprets inputs received from the 1/0 devices 114 and, in response thereto, the processor 810 forwards the inputs to the sensor placement module 101. The sensor placement module 101 uses the instructions (e.g., the relating to the viewpoint 104 ( either default or selected), the sensor parameters 106, and the 3D site model 108) to render a 3D image. See paragraph [0058])(See figure 8 and figure 1) to: 
-obtain a 3D model of an area (FIG. 7 depicts a flowchart of a method 700 in accordance with the invention. The method 700, begins at step 702 and proceeds to step 704. At step 704, an interface (e.g., a GUI) is used to select a sensor. Further, the GUI 102 is used to position the sensor 204 (e.g., a camera) onto a selected 3D site model. In one embodiment, the 3D site model is a model of an actual site where the sensor(s) are subsequently installed. In another embodiment, a user can use the GUI 102 to select a generic model suitable for use in determining where sensor(s) are to be placed at a location (e.g., a model of a fence or wall). See paragraph [0055]),
- determine a location for a to be installed sensor (The present invention is a method and apparatus for sensor placement which displays and interactively modifies the location, orientation, field of view, and other parameters of one or more sensors, e.g., cameras, infrared sensors, ultrasonic sensors, and motion sensors, using a 3D model of the scene. See paragraph [0021]), 
- determine a detection zone of said to be installed sensor in relation to the 3D model based on said location determined for said to be installed sensor (An interactive graphical user interface ("GUI")
102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]), and 
- display, in the 3D model and virtual representations of said to be installed sensor and said detection zone superimposed over said 3d model, wherein said at least one processor is configured to allow a user to specify or adapt at least one property for said to be installed sensor, said at least one property including at least said location (The present invention is a method and apparatus for sensor placement which displays and interactively modifies the location, orientation, field of view, and other parameters of one or more sensors, e.g., cameras, infrared sensors, ultrasonic sensors, and motion sensors, using a 3D model of the scene. See paragraph [0021]) (An interactive graphical user interface ("GUI")
102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]), but is silent to - obtain an image captured with a camera , and display in real-time or near real-time said image.
	Veenhof teaches a technique in which cameras objects from an open databased can have their field visualized such that a user can either enter a safe zone depending on if they would like to be visible Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Arpa with the visualization of camera objects mapped to real world positions such that a user of the surveillance system could visualize in real-time and be comfortable with the desired coverage of the proposed camera installations to provide appropriate security and avoid intrusive surveillance.


Regarding claim 2, Arpa in view of Veenhof teaches An electronic device as claimed in claim 1, wherein said at least one processor is configured to: 
- simulate dynamic input to said to be installed sensor (Arpa; The present invention is a method and apparatus for sensor placement which displays and interactively modifies the location, orientation, field of view, and other parameters of one or more sensors, e.g., cameras, infrared sensors, ultrasonic sensors, and motion sensors, using a 3D model of the scene. See paragraph [0021]) (Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph), and 
- display a dynamic virtual representation of said dynamic input superimposed over said image (Arpa; The present invention is a method and apparatus for sensor placement which displays and interactively modifies the location, orientation, field of view, and other parameters of one or more sensors, e.g., cameras, infrared sensors, ultrasonic sensors, and motion sensors, using a 3D model of the scene. See paragraph [0021])(Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph).

an electronic device as claimed in any of the preceding claims, wherein said at least one property for said to be installed sensor further includes an orientation for said to be installed sensor (rejected as dependent on claims 1 and 2)(Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]).

Regarding claim 7, Arpa in view of Veenhof teaches an electronic device as claimed in claim 1, wherein said at least one property for said to be installed sensor further includes one or more settings for said to be installed sensor (Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]).

Regarding claim 8, Arpa in view of Veenhof teaches An electronic device as claimed in claim 7, wherein said at least one processor is configured to allow said user to configure said to be installed sensor with said one or more settings (Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]).

Regarding claim 9, Arpa in view of Veenhof teaches An electronic device as claimed in claim 1, wherein said at least one processor is configured to: - obtain a further image captured with said camera , - determine a further detection zone of said to be installed sensor in relation to said further image based on said at least one adapted property, and - display said further image and virtual representations of said to be installed sensor and said further detection zone superimposed over said further image (Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph)(database of cameras is updated with to be placed locations based on new user configuration data and the user can visualize the object represented in using their google glasses).

Regarding claim 10, Arpa in view of Veenhof teaches An electronic device as claimed in claim 1, wherein said at least one processor is configured to allow said user to specify said location for said to be installed sensor in said image (Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph)(database of cameras is updated with to be placed locations based on new user configuration data and the user can visualize the object represented in using their google glasses).

Regarding claim 11, Arpa in view of Veenhof teaches An electronic device as claimed in claim 1, wherein said at least one processor is configured to allow said user to specify said location for said to be installed sensor in a model of at least part of a building, said image capturing at least a portion of said at least part of said building (Arpa; An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph).

Regarding claim 12, Arpa in view of Veenhof teaches An electronic device as claimed in claim 1, wherein said at least one processor is configured to determine said location for said to be installed sensor as a suggested location for said to be installed based on information relating to at least a part of a building, said image capturing at least a portion of said at least part of said building (Arpa; The user also uses the GUI to answer a set of predetermined questions to identify the hardware and software configuration for the specific need(s). For example, in a typical session, the user selects the number of cameras to be used and the types of automatic detection algorithms to be applied ( e.g., left-object detection, motion detection, perimeter breach alarm, and tracking). The sensor placement module 101 suggests items, including but not limited to, where the cameras are mounted in the regions specified and the orientation of each camera. The sensor placement module 101 can maximize the coverage of the critical areas and satisfy the criteria of detection algorithms. The sensor placement module 101 uses a global optimization routine to mutually adjust parameters in the system. If the sensor placement module 101 can not converge to a solution, the sensor placement module 101 suggests changing some of the parameters (e.g., increasing the camera number, etc). See paragraph [0027]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph).


Regarding claim 13, Arpa in view of Veenhof teaches An electronic device as claimed in claim 1, wherein said at least one processor is configured to: - determine one or more suggested settings for said to be installed sensor based on information relating to at least a part of a building, said image capturing at least a portion of said at least part of said building, and - determine said detection zone of said to be installed sensor in relation to said image based on said one or more suggested settings (Arpa; The user also uses the GUI to answer a set of predetermined questions to identify the hardware and software configuration for the specific need(s). For example, in a typical session, the user selects the number of cameras to be used and the types of automatic detection algorithms to be applied ( e.g., left-object detection, motion detection, perimeter breach alarm, and tracking). The sensor placement module 101 suggests items, including but not limited to, where the cameras are mounted in the regions specified and the orientation of each camera. The sensor placement module 101 can maximize the coverage of the critical areas and satisfy the criteria of detection algorithms. The sensor placement module 101 uses a global optimization routine to mutually adjust parameters in the system. If the sensor placement module 101 can not converge to a solution, the sensor placement module 101 suggests changing some of the parameters (e.g., increasing the camera number, etc). See paragraph [0027]) (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph).

Regarding claim 14, Arpa teaches a method of superimposing a detection zone over an image (An interactive graphical user interface ("GUI") 102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]), comprising: 
- obtaining a 3d model of an area (FIG. 7 depicts a flowchart of a method 700 in accordance with the invention. The method 700, begins at step 702 and proceeds to step 704. At step 704, an interface (e.g., a GUI) is used to select a sensor. Further, the GUI 102 is used to position the sensor 204 (e.g., a camera) onto a selected 3D site model. In one embodiment, the 3D site model is a model of an actual site where the sensor(s) are subsequently installed. In another embodiment, a user can use the GUI 102 to select a generic model suitable for use in determining where sensor(s) are to be placed at a location (e.g., a model of a fence or wall). See paragraph [0055]),; 
- determining a location for a to be installed sensor (The present invention is a method and apparatus for sensor placement which displays and interactively modifies the location, orientation, field of view, and other parameters of one or more sensors, e.g., cameras, infrared sensors, ultrasonic sensors, and motion sensors, using a 3D model of the scene. See paragraph [0021]); 
- determining a detection zone of said to be installed sensor in relation to said 3d model based on said location determined for said to be installed sensor (An interactive graphical user interface ("GUI")
102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]); and 
- displaying in the 3d model and virtual representations of said to be installed sensor and said detection zone superimposed over said 3d model, wherein a user interface is provided for allowing a user to specify or adapt at least one property for said to be installed sensor, said at least one property including said location (The present invention is a method and apparatus for sensor placement which displays and interactively modifies the location, orientation, field of view, and other parameters of one or more sensors, e.g., cameras, infrared sensors, ultrasonic sensors, and motion sensors, using a 3D model of the scene. See paragraph [0021]) (An interactive graphical user interface ("GUI")
102 receives instructions from the 1/0 devices 114 and selects and loads one or more pre-stored 3D models 108. In addition, the GUI 102 is also used to place sensors and to select their configuration or sensor parameters 106 such as field of view and resolution. The GUI can be used to adjust the sensor(s) and to select a viewpoint 104 from which the 3D site model 108 and the sensor coverage area are observed. The viewpoint 104, sensor parameters 106, and 3D model are rendered using a rendering module or engine 110 discussed in further detail below. As the user moves the sensor and/or adjusts the sensor parameters 106 (e.g., the position of the sensor), the user is able to dynamically observe the changes on the visual display 112. As the user adjusts the sensor parameters 106, the user is able to immediately assess the effectiveness of the placement of the sensors. See paragraph [0023]), but is silent to but is silent to - obtain an image captured with a camera , and display in real-time or near real-time said image.
Veenhof teaches a technique in which cameras objects from an open databased can have their field visualized such that a user can either enter a safe zone depending on if they would like to be visible to a camera or invisible to a camera (Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Arpa with the visualization of camera objects mapped to real world positions such that a user of the surveillance system could visualize in real-time and be comfortable with the desired coverage of the proposed camera installations to provide appropriate security and avoid intrusive surveillance.



Regarding claim 15, Arpa in view of Veenhof teaches a computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for enabling the method of claim 14 to be performed (Arpa; As such, it is contemplated that some of the process steps discussed herein as software processes may be loaded from a storage device (e.g., an optical drive, floppy drive, disk drive, etc.) and implemented within the memory 804 and operated by the processor 810. See paragraph [0058])(See rejection of claim 14 for remainder).


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “said at least one processor is configured 

Regarding claim 4, Arpa in view of Veenhof teaches an electronic device as claimed in claim 2, wherein said at least one processor is configured to: - simulate said dynamic input causing said to be installed sensor to generate sensor output (Veenhof; Use this handy augmented reality app that visualises nearby privacy intrusions based on open data about surveillance cameras worldwide (and it accurately maps your fellow Google Glass users too!) See paragraph 2, page 1)( Veenhof; Depending on your definition of 'safe zone', specify your Watch Your Privacy preference: See page 1, last paragraph), but is silent to and - control a virtual lighting device and/or an installed lighting device based on said sensor output.
The limitation “and - control a virtual lighting device and/or an installed lighting device based on said sensor output.” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends make claim 4 contain allowable subject matter.
Claims 5 and 6 contain allowable subject matter because they depend on claims containing allowable subject matter. Claim 6 is in multiple dependent form and thus contains allowable subject matter when dependent on one of claims 3-5.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mittleman et al. (US 10,839,608)(Hereinafter referred to as Mittleman), teaches nearly identical subject matter in specification scope and claimed subject matter, however the date is a few months out of the prior art date and the examiner is merely including this to clarify the record. Mittleman teaches placing smart home sensors in augmented reality and viewing their range and field of sensing and providing suggestions of where to place (See figure 17 and figure 4 and abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611